Title: List of Items sent to Monticello, 7 January 1807
From: Jefferson, Thomas
To: 


                        
                        Sent to Monticello Jan. 7. 07
                        
                        Missouri hominy corn
                        
                        
                      soft corn
                        
                            Pani 6. weeks corn.
                        9. nuts from Missouri
                        2. boxes do. from Roanoke
                        lamp of Alabaster vase.
                        Ewell’s chemistry.
                        La Grange’s Lucretius
                        
                        
                      Seneca.
                        Indian axe. 
                     